COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


DANIEL ARMENDARIZ, OLIVIA                          §
ROMAN, CONRADO SOLTERO,                                              No. 08-13-00206-CV
MIRIAM MALDANADO AND                               §
LESLIE COTTER,                                                          Appeal from the
               Appellants,                         §
                                                                       41st District Court
V.                                                 §
                                                                    of El Paso County, Texas
CHERYLL FELDER,                                    §
              Appellee.                                             (TC# 2012-DCV-05828)
                                                   §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether the appeal should

be dismissed for want of prosecution. Finding that Appellants have not filed a brief or a motion

for extension of time to file their brief, we dismiss the appeal.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation

for such failure. TEX.R.APP.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no pet.). Appellants’ brief was due to be filed on October 27,

2013. After being notified that the brief was past due, Appellants filed a defective motion for

extension of time to file the brief on December 20, 2013. The Clerk of the Court notified

Appellants that the motion was defective and provided an opportunity for them to file an

amended motion, but Appellants failed to do so. On January 22, 2014, the Court entered an
order denying the motion because it did not comply with TEX.R.APP.P. 9.5 and 10.5(b)(1). On

that same date, the Clerk notified Appellants that their brief was past due. The Clerk also

informed the parties of the Court’s intent to dismiss the appeal for want of prosecution unless,

within ten days of the notice, a party responded showing grounds to continue the appeal.

Appellants have failed to file a proper motion for extension of time, their brief, or any response

to the Clerk’s inquiry.     Accordingly, we dismiss the appeal for want of prosecution.

TEX.R.APP.P. 38.8(a)(1), 42.3(b).



February 19, 2014
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                              -2-